Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Claims 1, 26, 29-30 have been amended.  The status claim 1-30 remains pending.

Response to Arguments
3.	Applicant's arguments filed on August 25, 2022 have been fully considered but they are not persuasive.
4.	The Applicant alleged that Sang in view of Intel fails  to teach or suggest “performing the handover while communicating simultaneously with the source cell and target cell during the transient period.”
5.	In response, the Examiner respectfully disagrees because what is disclosed of the combination is soft handoff/handover.  In a soft handover scenario, the UE is communication with both source cells and target cells/target cell candidates.
	Moreover, since the scope of the claims have been changed, the Examiner has made a new ground of rejection as indicated below.


Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

8.	Claims 1-6, 26-27, 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al (US 2018/0279182 A1, IDS) in view of Intel et al (WO 2018/085049 A1, IDS) and further in view of Ozturk et al (US 2016/0262066 A1).
	
Regarding claim 1 (Currently Amended), Sang et al (US 2018/0279182 A1) discloses a method for wireless communications (see, method and apparatus in which the UE performs handover from a source node to a target cell using L2 signaling/L2 command, wherein the L2 signaling may be L1 signaling, section 0085, 0088)  by a user equipment (UE) (fig. 1, UE 170 communicating with  in the New Radio network 100, section 0072), receiving (see, handover command from the source DU to the UE, section 0088),  from a network entity  (fig. 3, CU/central unit  320 performs pre-configuration for L2 mobility in relation to the source DU 301 and target DU 315, section 0084-0085) of a source cell via at least one of physical layer signaling or medium access control (MAC) layer signaling (see, handover from a source node to a target node based on L2 command signaling which may be L1 signaling  with respect to  L1 or L2 signaling of MAC CEs, section 0085, 0088), a handover command for the UE (see, handover command from the source DU to the UE, section 0088)  to handover from the source cell to a target cell (see, L2 command which may be a L1 signaling of MAC CEs for handover from a source node/source DU 310 to a target node/target DU 315, section 0085, 0088).

Sang ‘182 discloses all the claim limitations but fails to explicitly teach: determining at least one transient period during which the UE is served by both the source cell and the target cell; and performing the handover while communicating simultaneously with the source cell and target cell during the transient period.
However,  Intel et al (WO 2018/085049 A1) from a similar field of endeavor (see, methods, devices and apparatus for making handover to a target cell based upon reception of handover command that includes handover delay and interruption time, section 0016, 0022, 0036-dual connectivity) discloses: determining at least one transient period (see, selection of time period to stop the UL transmission and downlink reception, section 0047) during which the UE is served by both the source cell and the target cell ((fig. 1, UE that executes handover/make-before-break handover, section 0022-0023); and performing the handover while communicating with the source cell (section 0045-source cell) and target cell (section 0045-target cell/eNB)  during the transient period (see, the UE continues  the downlink and uplink of packet data with source cell until the UE performs first transmission through PUSCH to the target eNB, section 0047).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the handover method and apparatus based on delay and interruption time as taught by Intel ‘049 into the L1/L2-based signaling handover method and apparatus  for New Radio of Sang ‘182.  The motivation would have been to provide minimization of service disruption during handover as suggested in section 0014.

The combination of Sang ‘182 and Intel ‘049 fail to explicitly disclose: and performing the handover while communicating simultaneously with the source cell and target cell during the transient period.
However, Ozturk ‘066 from a similar field of endeavor (see, Dual link handover where the UE is connected to the source cell and target cell, section 0054, line 6-15) discloses: performing the handover while communicating simultaneously (see, Dual link handover where the UE is connected to the source cell and target cell, section 0054, line 6-15) with the source cell and target cell during the transient period (see, dual link handover, communicating with both base stations during the handover transition period between receiving handover command from the source base station 105-a and performing successful RACH with the target base station 105-b, section 0061).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the dual link handover method and apparatus as taught by Ozturk ‘066 into the combined handover method and apparatus based on L1/L2 signaling of Sang ‘182  and Intel ‘049.  The motivation would have been to prevent delay which may disrupt the UE’s communications.

The combination of Sang ‘182 and Ozturk ‘066 discloses all the claim limitations but fails to explicitly teach: Regarding claim 2,  the method of claim 1, wherein the at least one transient period comprises one or more of: a first transient period comprising: a start time corresponding to receiving the handover command, and an end time corresponding to a completion of a random access channel (RACH) procedure performed in the target cell; a second transient period comprising: a start time corresponding to the completion of the RACH procedure performed in the target cell, and an end time corresponding to a transmission of a UE release command configured to cause the source cell to release a connection between the source cell and the UE; or a third transient period comprising: a start time corresponding to receiving the handover command, and an end time corresponding to the transmission of the UE release command configured to cause the source cell to release the connection between the source cell and the UE.
However,  Intel et al (WO 2018/085049 A1) from a similar field of endeavor (see, methods, devices and apparatus for making handover to a target cell based upon reception of handover command that includes handover delay and interruption time, section 0016, 0022, 0036-dual connectivity) discloses: Regarding claim 2,  the method of claim 1, wherein the at least one transient period comprises one or more of: a first transient period comprising: a start time corresponding to receiving the handover command (see, start timer value includes in the mobility control information, section 0091-0091), and an end time corresponding to a completion of a random access channel (RACH) procedure performed in the target cell (see, the UE selects a time to stop the UL transmission  and DL reception of the UE  with source cell to initiate the RF re-tuning of connection to a target cell, section 0049, fig. 3, RACH in relation handover complete signal in step 326); a second transient period comprising: a start time corresponding to the completion of the RACH procedure performed in the target cell, and an end time corresponding to a transmission of a UE release command configured to cause the source cell to release a connection between the source cell and the UE; or a third transient period comprising: a start time corresponding to receiving the handover command, and an end time corresponding to the transmission of the UE release command configured to cause the source cell to release the connection between the source cell and the UE.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the handover method and apparatus based on delay and interruption time as taught by Intel ‘049 into the L1/L2-based signaling handover method and apparatus  for New Radio of Sang ‘182 and Ozturk ‘066.  The motivation would have been to provide minimization of service disruption during handover as suggested in section 0014.


Regarding claim 3, Sang ‘182 as modified by Intel discloses the method of claim 2, wherein the start time corresponding to receiving the handover command is defined by an end of a transmission of the physical layer signaling or the MAC layer signaling carrying the handover command, the physical layer signaling comprising a downlink control information (DCI), the MAC layer signaling comprising a MAC control element (CE) (see, handover from a source node to a target node based on L2 command signaling which may be L1 signaling  with respect to  L1 or L2 signaling of MAC CEs, section 0085, 0088).
Regarding claim 4, Sang ‘182 as modified by Intel discloses the method of claim 2, further comprising transmitting an acknowledgment (ACK) message to the network entity in response to the handover command, wherein the start time corresponding to receiving the handover command is defined by an end of the transmission carrying the ACK message (see, the UE acknowledges the handover request/command, section 0088).
Regarding claim 5, Sang ‘182 as modified by Intel ‘049 discloses the method of claim 2, further comprising: receiving, from the target cell during the RACH procedure, one of: a message 2 (MSG2) of a contention free random access (CFRA); or a message 4 (MSG4) of a contention based random access (CBRA); and transmitting an acknowledgment (ACK) message to the target cell in response to the MSG2 (see, the UE acknowledges the handover request/command, section 0088) or the MSG4, wherein the end time corresponding to the completion of the RACH procedure is defined by one of: an end of the transmission carrying the ACK message, or an end of a transmission carrying one of the MSG2 or the MSG4.
Regarding claim 6, Sang ‘182 as modified by Intel ‘049 discloses the method of claim 2, wherein the RACH procedure is a 2-step RACH procedure, the method further comprising: receiving, from the target cell, a message B (msgB) of the 2-step RACH procedure (section 0089-two-step RACH synchronization, four-step RACH synchronization, section 0089); and transmitting an acknowledgment (ACK) message to the target cell in response to the msgB, wherein the end time corresponding to the completion of the RACH procedure is defined by an end of a transmission carrying one of the msgB or the ACK (section 0088-0089, ACK in response to handover command, including RACH synchronization).
	Regarding claim 26, Sang ‘182 discloses a method for wireless communications (see, method and apparatus in which the UE performs handover from a source node to a target cell using L2 signaling/L2 command, wherein the L2 signaling may be L1 signaling, section 0085, 0088)  by a network entity (fig. 3, CU/central unit  320 performs pre-configuration for L2 mobility in relation to the source DU 301 and target DU 315, section 0084-0085) of a source cell (fig. 3, CU/central unit  320 performs pre-configuration for L2 mobility in relation to the source DU 301 and target DU 315, section 0084-0085), comprising: transmitting (see, handover command message transmitted from the source DU 310 to the UE 305, section 0088) to a user equipment (UE) (fig. 1, UE 170 communicating with  in the New Radio network 100, section 0072) via at least one of physical layer signaling or medium access control (MAC) layer signaling (see, handover from a source node to a target node based on L2 command signaling which may be L1 signaling  with respect to  L1 or L2 signaling of MAC CEs, section 0085, 0088), a handover command for the UE to handover from the source cell to a target cell (see, L2 command which may be a L1 signaling of MAC CEs for handover from a source node/source DU 310 to a target node/target DU 315, section 0085, 0088).
Sang ‘182 discloses all the claim limitations but fails to explicitly teach: determining at least one transient period during which the UE is served by both the source cell and target cell; and performing the handover while simultaneously communicating with the UE during the transient period.
However,  Intel et al (WO 2018/085049 A1) from a similar field of endeavor (see, methods, devices and apparatus for making handover to a target cell based upon reception of handover command that includes handover delay and interruption time, section 0016, 0022, 0036-dual connectivity) discloses: determining at least one transient period (see, selection of time period to stop the UL transmission and downlink reception, section 0047)  during which the UE is served by both the source cell and target cell (fig. 1, UE that executes handover/make-before-break handover, section 0022-0023); and performing the handover while communicating with the UE during the transient period (see, the UE continues  the downlink and uplink of packet data with source cell until the UE performs first transmission through PUSCH to the target eNB, section 0047).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the handover method and apparatus based on delay and interruption time as taught by Intel ‘049 into the L1/L2-based signaling handover method and apparatus  for New Radio of Sang ‘182.  The motivation would have been to provide minimization of service disruption during handover as suggested in section 0014.
The combination of Sang ‘182 and Intel ‘049 fail to explicitly disclose: and performing the handover while communicating simultaneously with the source cell and target cell during the transient period.
However, Ozturk ‘066 from a similar field of endeavor (see, Dual link handover where the UE is connected to the source cell and target cell, section 0054, line 6-15) discloses: performing the handover while communicating simultaneously (see, Dual link handover where the UE is connected to the source cell and target cell, section 0054, line 6-15) with the source cell and target cell during the transient period (see, dual link handover, communicating with both base stations during the handover transition period between receiving handover command from the source base station 105-a and performing successful RACH with the target base station 105-b, section 0061).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the dual link handover method and apparatus as taught by Ozturk ‘066 into the combined handover method and apparatus based on L1/L2 signaling of Sang ‘182  and Intel ‘049.  The motivation would have been to prevent delay which may disrupt the UE’s communications.

The combination of  Sang ‘182 and Ozturk ‘066 discloses all the claim limitations but fails to explicitly teach: Regarding claim 27, the method of claim 26, wherein the at least one transient period comprises one or more of: a first transient period comprising: a start time corresponding to transmitting the handover command; and an end time corresponding to a completion of a random access channel (RACH) procedure performed in the target cell; a second transient period comprising: a start time corresponding to the completion of the RACH procedure performed in the target cell; and an end time corresponding to receiving, from the target cell, a UE release command configured to cause the source cell to release a connection between the source cell and the UE; or a third transient period comprising: a start time corresponding to transmitting the handover command; and an end time corresponding to receiving, from the target cell, the UE release command configured to cause the source cell to release the connection between the source cell and the UE.
However,  Intel et al (WO 2018/085049 A1) from a similar field of endeavor (see, methods, devices and apparatus for making handover to a target cell based upon reception of handover command that includes handover delay and interruption time, section 0016, 0022, 0036-dual connectivity) discloses: Regarding claim 27, he method of claim 26, wherein the at least one transient period comprises one or more of: a first transient period comprising: a start time corresponding to transmitting the handover command (see, start timer value includes in the mobility control information, section 0091-0091); and an end time corresponding to a completion of a random access channel (RACH) procedure performed in the target cell (see, the UE selects a time to stop the UL transmission  and DL reception of the UE  with source cell to initiate the RF re-tuning of connection to a target cell, section 0049, fig. 3, RACH in relation handover complete signal in step 326); a second transient period comprising: a start time corresponding to the completion of the RACH procedure performed in the target cell; and an end time corresponding to receiving, from the target cell, a UE release command configured to cause the source cell to release a connection between the source cell and the UE; or a third transient period comprising: a start time corresponding to transmitting the handover command; and an end time corresponding to receiving, from the target cell, the UE release command configured to cause the source cell to release the connection between the source cell and the UE.
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the handover method and apparatus based on delay and interruption time as taught by Intel ‘049 into the L1/L2-based signaling handover method and apparatus  for New Radio of Sang ‘182 and Ozturk ‘066.  The motivation would have been to provide minimization of service disruption during handover as suggested in section 0014.

Regarding claim 29 (Currently Amended), Sang ‘182 discloses a user equipment (UE) (fig. 1, UE 170 communicating with  in the New Radio network 100, section 0072, see, method and apparatus in which the UE performs handover from a source node to a target cell using L2 signaling/L2 command, wherein the L2 signaling may be L1 signaling, section 0085, 0088), comprising: a transceiver (fig. 2 to fig. 3, fig. 8, claims 1-3, see, RF antenna/Transceiver of the UE by virtue of transmitting and receiving) ; a memory (fig. 1 to fig. 3, UE, see, memory element, section 0114); and a processor coupled to the transceiver (see, processor element coupled to memory element and implicitly RF transceiver, section 0114) and the memory, the memory comprising code executable by the processor (see, instructions stored in the memory executed by the processor, section 0110-0114) to cause the UE (fig. 1, UE 170 communicating with  in the New Radio network 100, section 0072), to: receive (see, handover command from the source DU to the UE, section 0088), from a network entity (fig. 3, CU/central unit  320 performs pre-configuration for L2 mobility in relation to the source DU 301 and target DU 315, section 0084-0085) of a source cell via at least one of physical layer signaling or medium access control (MAC) layer signaling (see, handover from a source node to a target node based on L2 command signaling which may be L1 signaling  with respect to  L1 or L2 signaling of MAC CEs, section 0085, 0088), a handover command for the UE to handover (see, handover command from the source DU to the UE, section 0088)  from the source cell to a target cell (see, L2 command which may be a L1 signaling of MAC CEs for handover from a source node/source DU 310 to a target node/target DU 315, section 0085, 0088).
Sang ‘182 discloses all the claim limitations but fails to explicitly teach: determine at least one transient period during which the UE is served by both the source cell and the target cell; and perform the handover while simultaneously communicating with the source cell and target cell during the transient period.
However,  Intel et al (WO 2018/085049 A1) from a similar field of endeavor (see, methods, devices and apparatus for making handover to a target cell based upon reception of handover command that includes handover delay and interruption time, section 0016, 0022, 0036-dual connectivity) discloses: determine at least one transient period (see, selection of time period to stop the UL transmission and downlink reception, section 0047) during which the UE is served by both the source cell and the target cell (fig. 1, UE that executes handover/make-before-break handover, section 0022-0023); and perform the handover while communicating with the source cell (section 0045-source cell) and target cell (section 0045-target cell/eNB)  during the transient period (see, the UE continues  the downlink and uplink of packet data with source cell until the UE performs first transmission through PUSCH to the target eNB, section 0047).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the handover method and apparatus based on delay and interruption time as taught by Intel ‘049 into the L1/L2-based signaling handover method and apparatus  for New Radio of Sang ‘182.  The motivation would have been to provide minimization of service disruption during handover as suggested in section 0014.

The combination of Sang ‘182 and Intel ‘049 fail to explicitly disclose: and perform the handover while communicating simultaneously with the source cell and target cell during the transient period.
However, Ozturk ‘066 from a similar field of endeavor (see, Dual link handover where the UE is connected to the source cell and target cell, section 0054, line 6-15) discloses: perform the handover while communicating simultaneously (see, Dual link handover where the UE is connected to the source cell and target cell, section 0054, line 6-15) with the source cell and target cell during the transient period (see, dual link handover, communicating with both base stations during the handover transition period between receiving handover command from the source base station 105-a and performing successful RACH with the target base station 105-b, section 0061).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the dual link handover method and apparatus as taught by Ozturk ‘066 into the combined handover method and apparatus based on L1/L2 signaling of Sang ‘182  and Intel ‘049.  The motivation would have been to prevent delay which may disrupt the UE’s communications.
Regarding claim 30 (Currently Amended), Sang ‘182 discloses a network entity (fig. 2 to  fig. 3, CU 205 that controls/manages the Source DU 215 and target DU 220/fig. 3, CU 320 that is coupled to the Source DU 310 and target DU 315, noted: each DU corresponds to different cell, 0084-0088 section 0072-0078 ) of a source cell (fig. 3, source DU 310, section 0084-0088), comprising: a transceiver (fig. 8, New Radio device 800 which comprises CPU 830,  memory 860 coupled to the processor for implementing handover decision, section 0110-0113); a memory (fig. 8, memory 860 coupled to the processor for implementing handover decision, section 0110-0113); and a processor coupled to the transceiver (see, processor 830 that is communicatively coupled to RX 820 and TX  840, section 0110-0113) and the memory, the memory comprising code executable (see,  memory with programs/stored instructions executed by the processor, section 0111-0112, New Radio device 800 which comprises CPU 830,  memory 860 coupled to the processor for implementing handover decision, section 0110-0113) to cause the network entity (fig. 3, CU/central unit  320 performs pre-configuration for L2 mobility in relation to the source DU 301 and target DU 315, section 0084-0085) to: transmit (see, handover command message transmitted from the source DU 310 to the UE 305, section 0088),  to a user equipment (UE) (fig. 1, UE 170 communicating with  in the New Radio network 100, section 0072) via at least one of physical layer signaling or medium access control (MAC) layer signaling (see, handover from a source node to a target node based on L2 command signaling which may be L1 signaling  with respect to  L1 or L2 signaling of MAC CEs, section 0085, 0088), a handover command for the UE to handover from the source cell to a target cell (see, L2 command which may be a L1 signaling of MAC CEs for handover from a source node/source DU 310 to a target node/target DU 315, section 0085, 0088).

Sang ‘182 discloses all the claim limitations but fails to explicitly teach: determine at least one transient period during which the UE is served by both the source cell and the target cell; and perform the handover while simultaneously communicating with the source cell and target cell during the transient period.
However,  Intel et al (WO 2018/085049 A1) from a similar field of endeavor (see, methods, devices and apparatus for making handover to a target cell based upon reception of handover command that includes handover delay and interruption time, section 0016, 0022, 0036-dual connectivity) discloses: determine at least one transient period (see, selection of time period to stop the UL transmission and downlink reception, section 0047) during which the UE is served by both the source cell and the target cell ((fig. 1, UE that executes handover/make-before-break handover, section 0022-0023); and perform the handover while communicating with the source cell (section 0045-source cell) and target cell (section 0045-target cell/eNB)  during the transient period (see, the UE continues  the downlink and uplink of packet data with source cell until the UE performs first transmission through PUSCH to the target eNB, section 0047).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the handover method and apparatus based on delay and interruption time as taught by Intel ‘049 into the L1/L2-based signaling handover method and apparatus  for New Radio of Sang ‘182.  The motivation would have been to provide minimization of service disruption during handover as suggested in section 0014.

The combination of Sang ‘182 and Intel ‘049 fail to explicitly disclose: and perform the handover while communicating simultaneously with the source cell and target cell during the transient period.
However, Ozturk ‘066 from a similar field of endeavor (see, Dual link handover where the UE is connected to the source cell and target cell, section 0054, line 6-15) discloses: performing the handover while communicating simultaneously (see, Dual link handover where the UE is connected to the source cell and target cell, section 0054, line 6-15) with the source cell and target cell during the transient period (see, dual link handover, communicating with both base stations during the handover transition period between receiving handover command from the source base station 105-a and performing successful RACH with the target base station 105-b, section 0061).

In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the dual link handover method and apparatus as taught by Ozturk ‘066 into the combined handover method and apparatus based on L1/L2 signaling of Sang ‘182  and Intel ‘049.  The motivation would have been to prevent delay which may disrupt the UE’s communications.

9.	Claims 7-8, 13-16, 17-20, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al (US 2018/0279182 A1, IDS) in view of Intel et al (WO 2018/085049 A1) , Ozturk et al (US 2016/0262066 A1) as applied to claim 2 above, and further in view of Lee et al (US 2020/0389886 A1).

The combination of Sang ‘182, Intel ‘049 and Ozturk ‘066 discloses all the claim limitations fail to explicitly teach:
Regarding claim 7, the method of claim 2, wherein the end time corresponding to the transmission of the UE release command is defined by an end of a transmission carrying the UE release command via one of a downlink control information (DCI) message or a MAC control element (CE).
Regarding claim 8, the method of claim 2, wherein the end time corresponding to the transmission of the UE release command is defined by an end of a transmission carrying an acknowledgment (ACK) in response to the UE release command.
Regarding claim 13, the method of claim 2, further comprising monitoring, during the at least one transient period, for one or more of a broadcast signal or a multicast signal on one or more of the source cell or the target cell.
Regarding claim 14, the method of claim 2, further comprising refraining, during the at least one transient period, from monitoring for a broadcast signal or a multicast signal on either of the source cell or the target cell.
Regarding claim 15, the method of claim 2, further comprising performing, during the at least one transient period, one or more of radio link monitoring (RLM) or beam failure detection (BFD) on one or more of the source cell or the target cell.
Regarding claim 16, the method of claim 2, further comprising refraining, during the at least one transient period, from performing radio link monitoring (RLM) or beam failure detection (BFD) on either of the source cell or the target cell.
However, Lee et al (US 2020/0389886 A1) from a similar field of endeavor (see, handover ACK message using L1/L2 signaling, section 0075, 0274, 0314) discloses: Regarding claim 7, the method of claim 2, wherein the end time corresponding to the transmission of the UE release command is defined by an end of a transmission carrying the UE release command via one of a downlink control information (DCI) message or a MAC control element (CE) (see, the UE releases the pre-allocated UL grant configuration with allocated beams in relation to successful reception of MAC CE with respect to acknowledgment received from the target cell/target cell completion, section 0305, 0329).
Regarding claim 8, the method of claim 2, wherein the end time corresponding to the transmission of the UE release command is defined by an end of a transmission carrying an acknowledgment (ACK) in response to the UE release command (see, the UE releases the pre-allocated UL grant configuration with allocated beams in relation to successful reception of MAC CE with respect to acknowledgment received from the target cell/target cell completion, section  0293, 0305, 0329).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for RACH or RACH-less handover in a wireless communication system as taught by LEE ‘886 into the combined handover method and apparatus based on L1/L2 signaling of Sang ‘182, Intel ‘049 and Ozturk ‘066.  The motivation would have been to provide handover based on qualities of pre-allocated beams as suggested in section 0304.
However, Lee et al (US 2020/0389886 A1) from a similar field of endeavor (see, handover ACK message using L1/L2 signaling, section 0075, 0274, 0314) discloses: Regarding claim 13, the method of claim 2, further comprising monitoring (see, the UE monitors and initiates radio link failure recovery, section 0108, 0066), during the at least one transient period (see, timer based Handover failure procedure, section 0108, 0266), for one or more of a broadcast signal or a multicast signal on one or more of the source cell or the target cell (see, broadcast information in relation to handover to cells/candidate cell with respect to measurement, section 0109, 0275).
Regarding claim 14, the method of claim 2, further comprising refraining, during the at least one transient period, from monitoring for a broadcast signal or a multicast signal on either of the source cell or the target cell (see, broadcast information in relation to handover to cells/candidate cell with respect to measurement, section 0109, 0275).
Regarding claim 15, the method of claim 2, further comprising performing, during the at least one transient period (see, timer based Handover failure procedure, section 0266), one or more of radio link monitoring (RLM) or beam failure detection (BFD) on one or more of the source cell or the target cell (see, the UE monitors and initiates radio link failure recovery, section 0108, 0066).
Regarding claim 16, the method of claim 2, further comprising refraining, during the at least one transient period (see, stop timer with respect to mobility control  information, section 0117-0120), from performing radio link monitoring (RLM) (see, timer based Handover failure procedure, section 0108, 0266) or beam failure detection (BFD) on either of the source cell or the target cell (see, the UE stops transmission with UL/DL transmission with the source cell to initiate re-tuning to connection to the target cell, section 0132-0133).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for RACH or RACH-less handover in a wireless communication system as taught by LEE ‘886 into the combined handover method and apparatus based on L1/L2 signaling of Sang ‘182, Intel ‘049 and Ozturk ‘066.  The motivation would have been to provide handover based on qualities of pre-allocated beams as suggested in section 0304.
The combination of Sang ‘182, Intel ‘049  and Ozturk ‘066 discloses all the claim limitations fail to explicitly teach: Regarding claim 17, the method of claim 2, further comprising receiving, during the at least one transient period, a radio resource control (RRC) message from one or more of the source cell or the target cell.
Regarding claim 18, the method of claim 2, further comprising refraining, during the at least one transient period, from receiving a radio resource control (RRC) message from either of the source cell or the target cell.
Regarding claim 19, the method of claim 2, further comprising continuing, during the at least one transient period, transmission of an ongoing hybrid automatic repeat request (HARQ) retransmission to the source cell, the HARQ retransmission starting prior to the at least one transient period.
Regarding claim 20, the method of claim 2, further comprising stopping, during the at least one transient period, an ongoing hybrid automatic repeat request (HARQ) retransmission to the source cell, the HARQ retransmission starting prior to the at least one transient period.
Regarding claim 23, the method of claim 2, further comprising one or more of: transmitting, during the at least one transient period, uplink data to the target cell via a physical uplink shared channel (PUSCH); or receiving, during the at least one transient period, downlink data from the target cell via a physical downlink shared channel (PDSCH).
However, Lee et al (US 2020/0389886 A1) from a similar field of endeavor (see, handover ACK message using L1/L2 signaling, section 0075, 0274, 0314) discloses: Regarding claim 17, the method of claim 2, further comprising receiving, during the at least one transient period, a radio resource control (RRC) message from one or more of the source cell or the target cell (see, RRC message to the UE to perform Handover from the target eNB or the source gNB, section 0075, 0078-0079, 0262-0263).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for RACH or RACH-less handover in a wireless communication system as taught by LEE ‘886 into the combined handover method and apparatus based on L1/L2 signaling of Sang ‘182, Intel ‘049 and Ozturk ‘066.  The motivation would have been to provide handover based on qualities of pre-allocated beams as suggested in section 0304.
Regarding claim 18, the method of claim 2, further comprising refraining, during the at least one transient period (see, timer based Handover failure procedure, section 0108, 0266, from receiving a radio resource control (RRC) message from either of the source cell or the target cell (noted: HO failures, the UE does not receive RRC message, section 0066).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for RACH or RACH-less handover in a wireless communication system as taught by LEE ‘886 into the combined handover method and apparatus based on L1/L2 signaling of Sang ‘182, Intel ‘049 and Ozturk ‘066.  The motivation would have been to provide handover based on qualities of pre-allocated beams as suggested in section 0304.
Regarding claim 19, the method of claim 2, further comprising continuing, during the at least one transient period, transmission of an ongoing hybrid automatic repeat request (HARQ) retransmission to the source cell, the HARQ retransmission starting prior to the at least one transient period (see, the UE does not need delay the HO execution for delivering of HARQ/ARQ responses to the source eNB, section 0079).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for RACH or RACH-less handover in a wireless communication system as taught by LEE ‘886 into the combined handover method and apparatus based on L1/L2 signaling of Sang ‘182, Intel ‘049 and Ozturk ‘066.  The motivation would have been to provide handover based on qualities of pre-allocated beams as suggested in section 0304.
Regarding claim 20, the method of claim 2, further comprising stopping, during the at least one transient period (see, timer based Handover failure procedure, section 0108, 0266), an ongoing hybrid automatic repeat request (HARQ) retransmission to the source cell, the HARQ retransmission starting prior to the at least one transient period (see, the UE does not need delay the HO execution for delivering of HARD/ARQ responses to the source eNB, section 0079).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for RACH or RACH-less handover in a wireless communication system as taught by LEE ‘886 into the combined handover method and apparatus based on L1/L2 signaling of Sang ‘182, Intel ‘049 and Ozturk ‘066.  The motivation would have been to provide handover based on qualities of pre-allocated beams as suggested in section 0304.
Regarding claim 23, the method of claim 2, further comprising one or more of: transmitting, during the at least one transient period (see, start time/stop time, section 0174-0179, 0132-0133) , uplink data to the target cell via a physical uplink shared channel (PUSCH); (see, re-tuning to the for the connection to the target cell, section 0174-0179, 0132-0133, noted: PUSCH transmission to the target eNB, section 0302-0303) or receiving, during the at least one transient period, downlink data from the target cell via a physical downlink shared channel (PDSCH).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for RACH or RACH-less handover in a wireless communication system as taught by LEE ‘886 into the combined handover method and apparatus based on L1/L2 signaling of Sang ‘182, Intel ‘049 and Ozturk ‘066.  The motivation would have been to provide handover based on qualities of pre-allocated beams as suggested in section 0304.
10.	Claims 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al (US 2018/0279182 A1, IDS) in view of Intel et al (WO 2018/085049 A1), Ozturk et al (US 2016/0262066 A1) as applied to claim 2 above, and further in view of KIM et al (US 2020/0314717 A1, Foreign Priority March 28, 2019).
The combination of Sang ‘182, Intel ‘049 and Ozturk ‘066 discloses all the claim limitations fail to explicitly teach:
Regarding claim 9, the method of claim 2, wherein during the at least one transient period, the method further comprises one or more of: receiving simultaneous downlink signaling from both the source cell and the target cell; or transmitting simultaneous uplink signaling to both the source cell and the target cell.
Regarding claim 10, the method of claim 9, further comprising multiplexing the simultaneous uplink signaling according to one of spatial domain multiplexing (SDM), frequency domain multiplexing (FDM), or time domain multiplexing (TDM).
Regarding claim 11, the method of claim 10, further comprising receiving a configuration message from the source cell configuring the UE to multiplex the simultaneous uplink signaling according to one of SDM, FDM, or TDM, wherein the configuration message is received with the handover command or prior to the handover command.
Regarding claim 12, the method of claim 9, wherein the simultaneous downlink signaling is multiplexed according to one of spatial domain multiplexing (SDM), frequency domain multiplexing (FDM), or time domain multiplexing (TDM).
However, KIM et al (US 2020/0314717 A1, Foreign Priority March 28, 2019) from a similar field of endeavor (see, handover method and apparatus without transmission of transmission, and seamless data service with low transmission latency, section 0007-0008, 0012, 0036) discloses: Regarding claim 9, the method of claim 2, wherein during the at least one transient period, the method further comprises one or more of: receiving simultaneous downlink signaling from both the source cell and the target cell; or transmitting simultaneous uplink signaling to both the source cell and the target cell (see, time domain multiplexing in which the terminal transmits uplink data to the source base station and the target base station at different times, section 0212).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for RACH-based handover in a  New Radio wireless communication system  using radio bearers as taught by KIM ‘717 into the combined handover method and apparatus based on L1/L2 signaling of Sang ‘182, Intel ‘049 and Ozturk ‘066.  The motivation would have been to provide seamless handover that minimizing data interruption time as suggested in section 0036.
Regarding claim 10, the method of claim 9, further comprising multiplexing the simultaneous uplink signaling according to one of spatial domain multiplexing (SDM), frequency domain multiplexing (FDM), or time domain multiplexing (TDM) (see, time domain multiplexing in which the terminal transmits uplink data to the source base station and the target base station at different times, section 0212).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for RACH-based handover in a  New Radio wireless communication system  using radio bearers as taught by KIM ‘717 into the combined handover method and apparatus based on L1/L2 signaling of Sang ‘182, Intel ‘049 and Ozturk ‘066.  The motivation would have been to provide seamless handover that minimizing data interruption time as suggested in section 0036.
Regarding claim 11, the method of claim 10, further comprising receiving a configuration message from the source cell (see, handover command message from the source base station, section 00214-0215) configuring the UE to multiplex the simultaneous uplink signaling according to one of SDM, FDM, or TDM (see, time domain multiplexing in which the terminal transmits uplink data to the source base station and the target base station at different times, section 0212), wherein the configuration message is received with the handover command or prior to the handover command (see, the handover command message that is used by the UE to perform RACH procedure, including starting the timer upon reception of the command message, section 190-0215).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for RACH-based handover in a  New Radio wireless communication system  using radio bearers as taught by KIM ‘717 into the combined handover method and apparatus based on L1/L2 signaling of Sang ‘182, Intel ‘049 and Ozturk ‘066.  The motivation would have been to provide seamless handover that minimizing data interruption time as suggested in section 0036.

Regarding claim 12, the method of claim 9, wherein the simultaneous downlink signaling is multiplexed according to one of spatial domain multiplexing (SDM), frequency domain multiplexing (FDM), or time domain multiplexing (TDM) (see, time domain multiplexing in which the terminal transmits uplink data to the source base station and the target base station at different times, section 0212).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus for RACH-based handover in a  New Radio wireless communication system  using radio bearers as taught by KIM ‘717 into the combined handover method and apparatus based on L1/L2 signaling of Sang ‘182, Intel ‘049 and Ozturk ‘066.  The motivation would have been to provide seamless handover that minimizing data interruption time as suggested in section 0036.

11.	Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Sang et al (US 2018/0279182 A1, IDS) in view of Intel et al (WO 2018/085049 A1), Ozturk et al (US 2016/0262066 A1) as applied to claim 2 above, and further in view of KIM et al (US 2021/0136635 A1).

The combination of Sang ‘182, Intel ‘049  and Ozturk ‘066 discloses all the claim limitations fail to explicitly teach:
Regarding claim 21, the method of claim 2, further comprising continuing, during the at least one transient period, one or more of: transmitting an ongoing radio link control (RLC) retransmission to the source cell, wherein the RLC retransmission began prior to the at least one transient period, or generating an RLC status report in RLC acknowledged mode (AM) mode, both of the RLC retransmission and the RLC status report starting prior to the at least one transient period.
Regarding claim 22, the method of claim 2, further comprising stopping, during the at least one transient period, an ongoing radio link control (RLC) retransmission and the generation of the RLC status report, wherein the RLC retransmission began prior to the at least one transient period.
However, KIM et al (US 2021/0136635 A1) from a similar field of endeavor discloses: Regarding claim 21, the method of claim 2, further comprising continuing (see, continuing data transmission and reception to and from the source gNB, section 0658, line 1-5), during the at least one transient period (see, timer, section 0658, line 1-6+), one or more of: transmitting an ongoing radio link control (RLC) retransmission to the source cell (see, the source BS, received RCL ACK or NACK from the UE in relation to the timer, section 0960), wherein the RLC retransmission began prior to the at least one transient period, or generating an RLC status report in RLC acknowledged mode (AM) mode (see, the source BS, received RCL ACK or NACK from the UE in relation to the timer, section 0960), both of the RLC retransmission and the RLC status report starting prior to the at least one transient period.
Regarding claim 22, the method of claim 2, further comprising stopping (see, handover failure, the timer is expired, section 0215, see, ACKN/RCL ACK/NACK is not received when the timer is expired, section 0960), during the at least one transient period, an ongoing radio link control (RLC) retransmission and the generation of the RLC status report, wherein the RLC retransmission began prior to the at least one transient period (noted: handover failure, which results in RRC connection re-establishment, section 0215, 0680, 0790-RLC re-establishment).
In view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to implement the method and apparatus handover suing RACH procedure in a wireless communication system as taught by KIM ‘635 into the combined handover method and apparatus based on L1/L2 signaling of Sang ‘182, Intel ‘049 and Ozturk ‘066.  The motivation would have been to provide dual active protocol stack (DAPS) handover as suggested in section 0011.

Allowable Subject Matter
12.	Claims  24-25, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


	The closest prior arts either singularly in combination fail to reasonably anticipate or render obvious “determining that signals transmitted by the UE and the target cell are quasi co-located; receiving the signals transmitted by the UE and the target cell based at least in part on the determination that the signals are quasi co-located, the signals comprising a first signal transmitted by one of the UE and the target cell and a second signal transmitted by the other of the UE and the target cell; detecting, during the at least one transient period, interference in one or more of the first signal or the second signal, the interference being a result of the quasi co-located relationship between the first signal and the second signal; determining, during the at least one transient period, to prioritize signaling from one of the UE and the target cell; and determining, during the at least one transient period, to receive only one of the first signal or the second signal based on which is the prioritized signaling” as recited in claims 24, 28.
The closest prior arts either singularly in combination fail to reasonably anticipate or render obvious “prioritizing one of the source cell or the target cell for uplink transmissions during the at least one transient period; and when a simultaneous uplink transmission to both the source cell and the target cell is scheduled during the at least one transient period, transmitting uplink signaling to the prioritized one of the source cell or the target cell and refraining from transmitting uplink signaling to the other of the source cell or the target cell” as recited in claim 25.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	MITSUI et al (US 2018/0302827 A1) discloses dual-connectivity handover (section 0087-013).

14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

15.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CANDAL ELPENORD/Primary Examiner, Art Unit 2473